Citation Nr: 0915848	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  06-14 962	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for left knee strain.  

2. Entitlement to service connection for left elbow strain.

3. Entitlement to service connection for left shoulder 
strain.  

REPRESENTATION

Veteran represented by:	Texas Veterans Commission

WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel

INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
May 1971 to May 1974.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in December 2005, of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas.  

In April 2006, the Veteran canceled his request for a hearing 
before the Board.  In August 2006, the Veteran appeared at a 
hearing before a Decision Review Officer.  A transcript of 
the hearing is in the record. 

The claims of service connection are REMANDED to the RO via 
the Appeals Management Center in Washington, DC.


REMAND 

Under 38 C.F.R. § 3.159(c)(4), VA will provide a medical 
examination or obtain a medical opinion if necessary to 
decide the claims and the evidence of record does not contain 
sufficient evidence to decide the claims, but the record does 
contain a current diagnosed disability, an in-service event 
or injury, and an association between the claimed 
disabilities and the in-service event or injury. 

On VA examination in October 2005, the Veteran stated that 
during service in a field exercise in 1972 he injured his 
left knee, left elbow, and left shoulder for which he 
received treatment.   He stated that since service he has 
dislocated his knee about 10 times and dislocated his 
shoulder twice.  The diagnoses were left knee strain, left 
elbow strain, and left shoulder strain, which is evidence of 
currently diagnosed disabilities. 



The service treatment records show that on separation 
examination the Veteran provided a history of a painful or 
"tricked" elbow or shoulder.  In a copy of a letter from 
the Veteran to his parents, dated stamped in January 1972, 
the Veteran stated he had not been going to training for 
about a week because the last time he went he knocked his 
knee out of place.  In August 2006, the Veteran testified 
that in January 1972 in Korea in a field exercise he injured 
his left knee, left elbow, and left shoulder on a road march, 
when he fell in a ravine and slid about 30 feet in full gear 
and carrying a recoilless rifle.  All of which is credible 
evidence for the limited purpose of obtaining a VA medical 
examination or medical opinion under the duty to assist. 

On VA examination in October 2005, the Veteran stated that 
since service he has dislocated his knee about 10 times and 
dislocated his shoulder twice.  The diagnoses were left knee 
strain, left elbow strain and left shoulder strain.  As the 
symptoms described by the Veteran are capable of lay 
observation, the testimony along with the other evidence of 
record, namely, the history of a painful or "tricked" elbow 
or shoulder and the copy of the 1972, referring to a knee 
injury, is sufficient evidence that the claimed disabilities 
may be associated with an in-service event or injury.

Also, after the VA examination in October 2005, the Veteran 
testified that he had a left knee evaluation by VA. 

Under the duty to assist and in light of the above, further 
evidentiary development is needed and the claims are REMANDED 
for the following action:

1. Obtain VA records since October 
2005.

2. Afford the Veteran a VA orthopedic 
examination to determine the following:  




a). Whether it is at least as 
likely as not that left knee 
strain or other current left knee 
disability was caused by an injury 
in service in 1972, which the 
Veteran described as a dislocation 
of the knee.  

In formulating the opinion, 
the examiner is ask to 
comment on the clinical 
significance that a left knee 
abnormality was not shown in 
the service treatment records 
and after service left knee 
strain was first diagnosed on 
VA examination in October 
2005. 

b). Whether it is at least as 
likely as not that left elbow 
strain or other current left elbow 
disability was caused by an injury 
in service in 1972. 

In formulating the opinion, 
the examiner is ask to 
comment on the clinical 
significance that the service 
treatment records show that 
on separation examination the 
Veteran provided a history of 
a painful or "tricked" 
elbow, but no abnormality was 
shown, and after service left 
elbow pain was first shown 
noted in June 2005 and left 
elbow strain was first 
diagnosed on VA examination 
in October 2005.



c). Whether it is at least as 
likely as not that left shoulder 
strain or other current left 
shoulder disability was caused by 
an injury in service in 1972. 

In formulating the opinion, 
the examiner is ask to 
comment on the clinical 
significance that the service 
treatment records show that 
on separation examination the 
Veteran provided a history of 
a painful or "tricked" 
shoulder, but no abnormality 
was shown, and after service 
left shoulder strain was 
first diagnosed on VA 
examination in October 2005.

The examiner is asked to consider 
that the term "at least as likely 
as not" does not mean "within the 
realm of possibility, rather it 
means that the weight of the 
medical evidence both for and 
against the conclusion is so 
evenly divided that it is as 
medically sound to find in favor 
of causation as it is to find 
against causation.

3. After the above development is 
completed, adjudicate the claims.  If 
any benefit sought remains denied, 
furnish the Veteran and his 
representative a supplemental statement 
of the case and return the case to the 
Board.



The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


